Case 0:18-cv-61587-BB Document 39 Entered on FLSD Docket 05/03/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 1:18-cv-61587-BLOOM/Valle

 JALINE FENWICK, individually and
 on behalf of all others similarly situated,
         Plaintiff,
 vs.

 AVENTURA DANCE CRUISE, LLC,
      Defendant.
                                               /

                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff Jaline Fenwick, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

 voluntarily dismisses the instant action. All claims of Plaintiff, individually, are hereby dismissed with

 prejudice.


 Date: May 3, 2019


                                                                  Respectfully submitted,

                                                                 EISENBAND LAW, P.A.

                                                                 /s/Michael Eisenband
                                                                 515 E. Las Olas Boulevard, Suite 120
                                                                 Ft. Lauderdale, Florida 33301
                                                                 Michael Eisenband
                                                                 Florida Bar No. 94235
                                                                 Email:
                                                                 MEisenband@Eisenbandlaw.com
                                                                 Telephone: 954.533.4092

                                                                 Counsel for Plaintiff and the Class
Case 0:18-cv-61587-BB Document 39 Entered on FLSD Docket 05/03/2019 Page 2 of 2




                                   CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on May 3, 2019, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this day on all

counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF. Additionally,

Plaintiff is providing a copy of the foregoing to Defendant Aventura Dance Cruise LLC through email

correspondence c/o Moshe Rasier at MosheRasier@gmail.com.



                                                                /s/Michael Eisenband
                                                                515 E. Las Olas Boulevard, Suite 120
                                                                Ft. Lauderdale, Florida 33301
                                                                Michael Eisenband
                                                                Florida Bar No. 94235
                                                                Email:
                                                                MEisenband@Eisenbandlaw.com
                                                                Telephone: 954.533.4092
